Name: Commission Regulation (EC) No 1543/94 of 30 June 1994 altering, for the 1994/95 marketing year, the adjustment aid and additional aid to the sugar refining industry
 Type: Regulation
 Subject Matter: overseas countries and territories;  executive power and public service;  beverages and sugar;  economic policy;  food technology
 Date Published: nan

 1 . 7. 94 Official Journal of the European Communities No L 166/33 COMMISSION REGULATION (EC) No 1543/94 of 30 June 1994 altering, for die 1994/95 marketing year, the adjustment aid and additional aid to the sugar refining industry 3,00 per 100 kilograms of white sugar ; whereas that amount represents a reduction of ECU 0,50 per 100 kilo ­ grams of white sugar in that applicable for the 1993/94 marketing year ; Whereas those aids must therefore be altered ; whereas account should in addition be taken of the alteration in the aid in question that has already been made for the previous marketing years in order to neutralize the effect of successive storage levy modifications on the refining margin for the 1994/95 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 133/94 (2), and in particular the seventh indent of Article 9 (6) thereof, Whereas Article 9 (4b) of Regulation (EEC) No 1785/81 provides that during the 1994/95 marketing year adjust ­ ment aid of ECU 0,08 per 100 kilograms of sugar expressed as white sugar is to be granted as an interven ­ tion measure to the Community's preferential raw cane sugar refining industry ; whereas, as provided for in those provisions, additional aid equal to that amount is to be granted during the same period for the refining of raw cane sugar produced in the French overseas departments and for the refining of quantities of raw beet sugar harvested in the Community and qualifying for the refi ­ ning aid pursuant to the second subpararaph of Article 9 (4) of Regulatioii (EEC) No 1785/81 and in accordance with Commission Regulation (EEC) No 1 836/90 (3), as last amended by Regulation (EEC) No 736/91 (4); Whereas the fourth subparagraph of Article 9 (4b) of Regulation (EEC) No 1785/81 provides that the adjust ­ ment aid and the additional aid referred to above may be altered in respect of a given marketing year in the light in particular of the storage levy fixed for that year ; whereas the storage levy for the 1994/95 marketing year was fixed by Commission Regulation (EC) No 1518/94 Q at ECU HAS ADOPTED THIS REGULATION : Article 1 The amounts of the adjustment aid and of the additional aid provided for respectively in the second and third subparagraphs of Article 9 (4b) of Regulation (EEC) No 1785/81 shall be increased to ECU 1,08 per 100 kilo ­ grams of sugar expressed as white sugar for the 1994/95 marketing year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 22, 27. 1 . 1994, p. 7. 0 OJ No L 168, 30. 6. 1990, p. 3 . Ã 4) OJ No L 80, 27. 3. 1991 , p. 13. 0 OJ No L 162, 30. 6. 1994, p. 43.